Citation Nr: 1219657	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  06-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony at a hearing before the undersigned in November 2008.  A transcript of the hearing is associated with the Veteran's VA claims folder. 

In January 2009, the Board remanded the case for additional evidentiary development.  

In a March 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court remanded the claim to the Board for readjudication in accordance with a March 2011 Joint Motion for Partial Remand (JMR).

In October 2011, the Veteran requested to appear at a second hearing before the Board.  In March 2012, the Board sought clarification as to what type of hearing the Veteran preferred.  That same month, the Veteran responded and indicated that he waived his right to appear at a second hearing, and requested that the Board proceed with his appeal.  As such, his hearing request is deemed withdrawn.  

Additionally, the Veteran informed the Board in March 2012 that he revoked attorney Polly Murphy's authority to represent him on this claim.  See 14.631(f).  The Board advised the Veteran of his right to select another representative in a March 2012 letter.  He did not respond to this letter within the time provided (30 days) or at any time thereafter.  Accordingly, the Board will assume that the Veteran desires to proceed unrepresented. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In March 2011, the Court remanded the Veteran's claim to the Board for the purpose of obtaining a new VA examination.  The parties to the March 2011 JMR agreed that although the record contained two VA opinions dated in June 2005 and May 2008 that addressed the Veteran's employability, these opinions were inadequate.  Specifically, the parties noted that the opinions were based on the fact that the Veteran was not working at the time of the examination, and did not address the impact, if any, of the Veteran's service-connected abilities on his ability to secure follow a substantially gainful occupation.  

In this regard, although the Veteran has submitted a November 2011 private Vocational Assessement reflecting unemployability due to service-connected disabilities, the examiner's conclusion was partially based upon the Veteran's age, a factor that cannot be considered in addressing entitlement to a TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  As such, the 2011 report is inadequate for rating purposes, and the Board must obtain a new examination in conjunction with the JMR.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Social and Industrial Survey to ascertain if his service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims folder should be made available to the examiner and reviewed in connection with the examination.  If the examiner cannot respond to the question posed without resorting to mere speculation, the examiner must so state and must provide an explanation for why an opinion cannot be provided without resorting to mere speculation.

2. Following the completion of the above, and any other development deemed necessary, adjudicate the claim for entitlement to TDIU.  In the event of an adverse determination, send the Veteran a Supplemental Statement of the Case and give him an opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



